Exhibit Progress Energy announces 2008second-quarter results; reaffirms full-year 2008 earnings guidance Highlights: ¨ Reports second-quarter GAAP earnings of$0.79 per share, compared to a loss of $0.75 per share for the same period last year, primarily due to prior-year losses from the final transactions associated with exiting the merchant energy business ¨ Reports second-quarter ongoing earnings of $0.77 per share, compared to $0.56 per share for the same period last year, reflecting increased wholesale revenues and AFUDC equity, and an increase in net retail rates related to the Hines Energy Complex ¨ Reaffirms 2008 ongoing earnings guidance of $3.05 per share, with a range of 10 cents above and below the target RALEIGH, N.C. (August
